DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on April 22nd, 2022, has been entered. 
Upon entrance of the Amendment, claims 1 and 6 were amended. Claims 1-6, 8-13, and 15-22 are currently pending.
 Claim 1 was rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,825,929. A Terminal Disclaimer has been filed. The rejection has been overcome and is withdrawn.
Reasons for Allowance
Claims 1-6, 8-13, and 15-22 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 and its dependent claims 2-6 and 8-11 were indicated allowable if a Terminal Disclaimer is filed. The reasons for allowance of former claim 1 were indicated in the previous Office Action. The Applicant has filed a Terminal Disclaimer, and the Terminal Disclaimer has been approved by the Office. Accordingly, 1-6 and 8-11 are allowed.
Claims 12-13 and 15-22 were indicated allowable in the previous Office Action. The reasons for allowance of claims 12-13 and 15-22 were also indicated in the previous Office Action.
The recent amendment does not change the scope of the claim, thereby does not affect the allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828